Citation Nr: 1429450	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for left hip joint degenerative arthritis.

2. Entitlement to an extension of the temporary total evaluation assigned for a period of convalescence from left hip surgery beyond August 31, 2010.

(The issues of entitlement to a rating in excess of 50 percent for anxiety disorder and entitlement to service connection for a left knee disorder are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Richard C. Haddock




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to September 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for a left hip disability and assigned an initial 20 percent rating.  An October 2011 statement of the case granted a temporary total evaluation from June 28, 2010 through August 31, 2010 and a 30 percent rating thereafter.  However, as the 30 percent rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran is represented on the issues in this decision, increased rating for left hip degenerative arthritis and entitlement to an extension of the temporary total rating for convalescence from left hip surgery by a family member as indicated on the title page of this decision.  The Veteran was initially represented by DAV pursuant to a VA form 21-22 appointing DAV that was signed in December 2010.  Subsequently, the Veteran filed a new claim and appointed a different representative, a family member, as a one-time representative under the provisions of 38 C.F.R. § 14.630.  The RO informed the Veteran in February 2014 that his family member could only be appointed as a representative for the purposes of the new claim and not the existing claim and that he could request an exception to that requirement from the VA Office of General Counsel.  No such request was filed, and therefore the Veteran is represented by his family member only for the issues noted above.  A separate decision on the other issues will be issued.

The issues of new and material evidence to reopen claims of entitlement to service connection for bilateral hearing loss and a left arm disability and entitlement to aid and attendance, housebound, were raised by the Veteran in a March 2014 submission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 30 percent for a left hip disability is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A temporary total evaluation was assigned under 38 C.F.R. § 4.30 for a period of convalescence from June 28, 2010 through August 31, 2010.

2. A total disability rating due to individual unemployability (TDIU) was assigned from September 1, 2010. 


CONCLUSION OF LAW

The criteria for an extension of benefits under 38 C.F.R. § 4.30 beyond August 31, 2010 have not been met.  See 38 U.S.C.A. §§ 1155, 1156 (West 2002); 38 C.F.R. §§ 4.16, 4.30 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

 In the present case, the facts are not in dispute.  As discussed below, resolution of the Veteran's appeal is wholly dependent on interpretation of the relevant VA statutes and regulations, and their application to the facts already of record. In this particular case, the facts that serve as the basis of the denial of the claim are incontrovertible.  Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance, if they exist are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


II. Temporary Total Evaluation

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Title 38 C.F.R. § 4.30 also provides that a temporary total rating may be assigned for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release.  Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals).  38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)). The Court also defined recovery as the act of regaining or returning toward a normal or healthy state.  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h)(2) (2013).

The Veteran was granted a temporary total rating from June 28, 2010 through August 31, 2010 for a period of convalescence following left hip surgery in May 2010.  The rating was granted for three months after the surgery with the effective date of payment of June 28, 2010 reflecting the date of the Veteran's claim for service connection for his left hip.  38 C.F.R. § 3.400.  In an April 2014 rating decision, the Veteran was granted entitlement to TDIU, effective September 1, 2010.  Thus, the Veteran has been assigned a 100 percent rating, either under 38 C.F.R. § 4.30 or 38 C.F.R. § 4.16(a), continuously from June 28, 2010.  A 100 percent rating is the maximum rating available, and he cannot be assigned more than one at any given time.  See 38 U.S.C.A. §§ 1155, 1156; see also Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010).  Therefore, an extension of the temporary total evaluation assigned under 38 C.F.R. § 4.30 for the Veteran's convalescence from left hip surgery is denied.


ORDER

Entitlement to an extension of benefits under 38 C.F.R. § 4.30 beyond September 1, 2010 is denied.
REMAND

Regrettably, the Board determines that a remand is necessary of the Veteran's left hip rating claim.  The most recent VA examination was in May 2011, over three years ago, and the Board determines that the examination is too remote to allow for an equitable decision as to the appropriate rating for the Veteran's left hip disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Further, since that time, additional treatment notes have been received that show that the Veteran still uses a wheelchair for ambulation.  Further, the Veteran has argued that his disability is so severe so as to constitute loss of use of his left lower extremity.  Whether the Veteran's left hip disability manifestations result in the functional equivalent of loss of use or amputation has not been addressed by any VA examination.  For these reasons, the Board determines that a remand is necessary so that another VA examination to assess the current nature and severity of the Veteran's left hip disability may be scheduled.   

In addition, the claims file reflects that the Veteran receives VA treatment a couple of times per month at the Syracuse VA Medical Center (VAMC).  The most recent treatment note is dated in March 2014.  Therefore, all treatment notes for the Veteran from that point forward should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all treatment notes for the Veteran from the Syracuse VAMC and any associated outpatient clinics dated from March 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his left hip disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what degree the pain begins.  Any functional loss noted must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited.  The examiner is also asked to comment as to whether the clinical examination reveals the functional equivalent of loss of use or amputation of the left lower extremity as a result of the Veteran's left hip manifestations.  

A complete rationale for all opinions must be provided. 

In light of the Veteran's age and disabilities, if he is unable to attend the examination, the claims file should be forwarded to an appropriate examiner and an opinion obtained as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has functional amputation/loss of use of his left lower extremity due to his service-connected left hip disability.

2. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).
 
3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


